MDS Appoints Two New Directors Gregory Spivy and William Dempsey join MDS Board TORONTO, April 21, 2008 – MDS Inc. (TSX: MDS; NYSE: MDZ),a leading provider of products and services to the global life sciences markets, today announced that Mr. Gregory Spivy, Partner at ValueAct Capital, and Mr. William Dempsey, former Executive Vice-President of Abbott Laboratories, have been appointed to its Board of Directors. “We welcome both Greg and Bill and look forward to benefiting from the breadth of experience they will bring to our Board,” said John Mayberry, Chairman, MDS Board of Directors.“The decision of both individuals to join the Board follows months of discussion and is consistent with our objective to strengthen and broaden the Board’s expertise.” Mr.
